986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anna WONG, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 92-2116, 91-23092.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States Tax Court.  (Tax Ct. S)
Anna Wong, Appellant Pro Se.
Gary R. Allen, Richard Farber, Alice Lizbeth Ronk, United States Department of Justice, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Anna Wong appeals from the tax court's order dismissing her petition for lack of jurisdiction because she had not been served with a statutory notice of deficiency, which is a jurisdictional prerequisite to maintain a suit in tax court.*  Our review of the record and the tax court's opinion dismissing her petition discloses that this appeal is without merit.  Therefore, we affirm the dismissal as well as the denial of Wong's motion to vacate the decision, on the reasoning of the tax court.  Wong v. Commissioner, No. 91-23092S (Tax Ct. May 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Contrary to Wong's assertion, the letter she received from the IRS regarding her 1981 taxes was a denial of a requested refund (because the request was untimely), not a notice of deficiency